El Juez PrbsideNtb Señor del Toro,
emitió la opinión, del tribunal.
Miguel Santiago, dneño de un ómnibus (guagua) movido por vapor y destinado al servicio de transportar pasajeros entre la ciudad de San Juan, sus barrios y el pueblo de Río Piedras, bajo un certificado de necesidad y conveniencia ex-pedido por la Comisión de Servicio Público de Puerto Rico, radicó én la Corte de Distrito de San Juan una demanda de injunction contra la indicada Comisión y la White Star-Bus Line, Inc., — una corporación organizada de acuerdo con las leyes de Puerto Rico — , a los efectos de que la corte ordenara a los dichos demandados' que se abstuvieran de ejecutar acto alguno para poner en- práctica la franquicia otorgada por la Comisión a la White Star concediéndole la exclusiva en el negocio de transportación de pasajeros entre San Juan, sus barrios y Río Piedras. Solicitó además el demandante la expedición de un mandamiento preliminar. Se fijó, inmediatamente un día para oir a las partes sobre esta petición. Comparecieron, se practicó prueba, se pre-sentaron alegatos, y la corte, el 21 de junio de 1927,' la *502declaró sin lugar, sugiriendo el juez que dictó la resolución que dada la importancia de las cuestiones envueltas, una vez que el caso estuviera listo para juicio, se hiciera la corres-pondiente solicitud para que fuera oído in bank de acuerdo con el reglamento de la corte. La Corte de Distrito de San Juan se compone actualmente de tres jueces.
No conforme, el demandante interpuso el presente re-curso de apelación, habiéndose celebrado la vista del mismo el 23 de noviembre último.
Sólo, pues, pende ante nosotros la solicitud de injunction preliminar. La actitud asumida por la corte de distrito al resolverla se basó principalmente en que a su juicio no existían méritos bastantes para concluir que se trataba de un caso urgente que no pudiera esperar la consideración más cuidadosa que necesariamente habría de dársele al resolver el pleito en su fondo.
La petición preliminar y la definitiva presentan, en ver-dad, los mismos problemas a estudiar y a resolver, pero lo que quizá no era urgente en junio 21, último, lo es ahora, pues a fines del mes de diciembre en curso, de no concederse la solicitud, se encargará la demandada White Star del ne-gocio de que se trata, con exclusión de cualquiera otra persona y por consiguiente del demandante. Y como las- partes han discutido por escrito y oralmente todas las cuestiones en-vueltas, creemos que debemos estudiarlas y resolverlas para despejar la situación, sin que ello quiera decir, por supuesto, que el juicio que formemos no pueda ser variado al verse el caso en su fondo, a virtud de la prueba que se practique y de un estudio más detenido, más hondo.
Continuaremos designando a Miguel Santiago como el de-mandante, a la Comisión de Servicio Público de Puerto Rico como la Comisión y a la White Star Bus Line Inc. como la White Star.
 La primera cuestión que surge es la siguiente: ¿Tiene el demandante personalidad para establecer esta acción?
*503Sostiene el propio demandante la afirmativa basándose en que es dueño de un ómnibus actualmente dedicado a la trans-portación de pasajeros, de acuerdo con un permiso que le otorgara la misma Comisión, y si esto no fuera especialmente bastante, en que es un ciudadano con derecho a continuar ganándose la vida en el libre ejercicio de su industria o pro-fesión.
En el acto de la vista del injunction preliminar, el de-mandante, declarando como su propio testigo, dijo: que era dueño de una guagua marca “Federal” valorada en cuatro mil dólares y destinada al transporte de pasajeros entre San Juan, sus barrios y Río Piedras, de acuerdo con un certifi-cado que le había otorgado la Comisión y que vencería el 30 de junio de 1927. Dijo además que de conformidad con lo dispuesto por la Comisión, la licencia se había extendido hasta el 31 de diciembre de 1927; que él estaba dispuesto a continuar en el negocio cumpliendo con las reglas de la Comisión; que los certificados o licencias se otorgaban por seis meses y continuaban renovándose por otros seis siempre que se cumpliera con la ley y los reglamentos, y que hasta el momento de presentar su petición no había sido pertur-bado en su negocio, pero tendría que separarse por completo de él en diciembre 31, 1927, si la franquicia que impugnaba quedaba en pie.
El testigo Luis Freyre Díaz, empleado de la Comisión encargado del trabajo de las guaguas, dijo que los certifi-cados de necesidad y conveniencia que se expedían por la Comisión para el tráfico de San Juan a Río Piedras se renovaban una vez vencidos, si el tenedor de los mismos cumplía con los requisitos exigidos por la Comisión; que no se renovaban automáticamente, sino a virtud de un acuerdo de la Comisión.
El certificado en cuestión se presentó como prueba. Copiado a la letra, dice:
“Caso No. en. 436. Cert. No. 359. Comisión de Servicio Pú-blico de Puerto Pico. Licencia Semestral. Itinerario: Tarifa: San *504Juan-Río Piedras. 5 A. AI. a 12 P. iil. — 5 cts. San Juan-Martín Peña y 5 cts. Martín Peña-Río Piedras. — Quintana Racing Park: San Juan-Quintana 15 cts. Parada 15-Quintana 10 • cts.
“El infrascrito Secretario de la Comisión de Servicio Público de Puerto Rico por la presente,
“CeRtipioa: Que Miguel A Santiago, dueño de este vehículo de motor, marca Federal, No. de fábrica 124-6M, licencia No. P.-54, ha cumplido con todos los requisitos reglamentarios y obtenido de la, Comisión de Servicio Público un certificado de necesidad y con-veniencia que le autoriza a explotar este vehículo como porteador público entre los puntos arriba indicados.
“Dada en San Juan, Puerto Rico, hoy día 13 de enero de 1927. (Fdo.) Francisco del Valle, Jr., Secretario Comisión de Servicio Público.
“La capacidad autorizada de este vehículo es de 22 pasajeros.
“La presente licencia es válida hasta junio 30, 1927.
“Guagua nombrada Gold Dust.
“Póliza vence enero 25, 1927. Certificado vence junio 30, 1927. P. R. Am.
“Nota: Esta licencia no podrá ser transferida sin el consenti-miento y aprobación de la Comisión de Servicio Público y deberá fijarse al público en un sitio visible del vehículo del mismo modo que ia tarifa e itinerario autorizados.
“(Hay un sello de rentas internas de 25 centavos, cancelado).”
Un. certificado de esa naturaleza no constituye la conce-sión de una franquicia. 15s una medida estrictamente regu-latoria. Es meramente un permiso para usar un camino público. Es una licencia personal, de naturaleza revocable. Western Motor Transportation Co., P.U.R. 1922 C., p. 13; Oro Electric Corporation vs. Commission, 169, Cal. 456; Troy Auto Co., P.U.R. 1917 A, p. 700; Babbit on The Law Applied to Motor Vehicles, sección 209.
Pero es que ni siquiera está envuelta aquí la eficacia del permiso. El surtió todos sus efectos. Estuvo vigente du-rante todo el tiempo fijado en el mismo. No fue en modo alguno revocado por la Comisión, ni obstaculizado por la Wliite Star. Su vida sólo alcanzaba basta el 30 de junio de 1927. Es más, si el demandante ba continuado en su negocio después del 30 de junio último, lo ba sido por el per-*505miso concedido por la Comisión en la propia franquicia qne se impugna.
.Comprendiéndolo así, el demandante sostiene qne el per-miso era prorrogable siempre qne se cumplieran las reglas de la Comisión y qne como él estaba dispuesto a cumplir con esas reglas, el permiso le hubiera sido necesariamente pro-rrogado y hubiera podido así continuar dedicándose a su negocio después del 31 -de diciembre de 1927, a no ser por la franquicia otorgada a la White Star.
El permiso no contiene cláusula alguna sobre prórroga. El testigo Freyre no dijo que los permisos se prorrogaran automáticamente, ni que la Comisión estuviera obligada a prorrogarlos. Lo que se expedía era otro nuevo permiso también por tiempo limitado. La idea de la prórroga surge de la continuidad del negocio, pero en realidad de verdad se trataba en cada caso de un permiso diferente.
Ni el permiso que venció el 30 de junio de 1927, ni el alegado derecho a su prórroga son en tal virtud suficientes por sí solos para que el demandante pudiera proseguir con éxito esta acción.
Veamos si uniéndolos a la base más amplia del derecho del demandante como ciudadano a continuar dedicándose al libre ejercicio de su negocio, dan al demandante la persona-lidad necesaria para llevar su asunto a los tribunales y ob-tener de éstos una resolución en justicia.
En eh caso de Allgeyer vs. Luisiana, 165 U. S. 578, 589, citado por esta Corte Suprema en el dé El Pueblo v. Correa, 31 D.P.R. 531, 540, al emitir la opinión del tribunal, el Juez Peckham se expresó así:
“Se dijo por el Juez Sr. Bradley en el caso de Butcher’s Union Company vs. Crescent City Company, 111 U. S. 746, 762, en el curso de su opinión concurrente, que ‘El derecho a seguir cualquiera de las ocupaciones comunes a la vida es un derecho inalienable. Se formuló como tal de acuerdo con la frase “prosecución de la feli-cidad” contenida en la Declaración de Independencia, que comen-zaba con la proposición fundamental de que “todos los hombres han *506sido creados iguales, que el Creador los ba dotado de ciertos' dere-chos inalienables; que entre éstos están la vida, la libertad y la' prosecución de la felicidad.” Este derecho es un gran elemento en' la libertad civil del ciudadano.’ Nuevamente,- en la página 7-64, este erudito juez dijo: ‘Sostengo que la libertad de acción — el de-recho a seguir cualquiera de las vocaciones ordinarias de la vida-es uno de los privilegios de los ciudadanos de los Estados Unidos.’ Y una vez más, en la página 765 dice: ‘Pero si no limita los privi-legios e inmunidades de un ciudadano de los Estados Unidos pro-hibiéndole seguir su vocación y dando a otros un derecho exclusivo de dedicarse a ella, ciertamente que le priva (hasta cierto punto) de su libertad; pues le quita la libertad de adoptar y seguir el curso que desee; lo cual según se ha dicho, es parte esencial de la libertad del ciudadano.’ Es cierto que estas observaciones fueron hechas respecto a cuestiones de monopolio, pero ellas determinan bien los derechos comprendidos en la palabra ‘libertad,’ según es-tán contenidos en la enmienda decimocuarta.
‘‘Y también, en el caso de Powell vs. Pennsylvania, 127 U. S. 678, 684, el Juez Sr. Harlan, al emitir la opinión del tribunal, se expresó como sigue:
“ ‘La principal cuestión levantada por el demandado es que, el gozar por igual con todos los que se hallan en circunstancias simila-res, del privilegio a seguir una vocación u oficio, de adquirir, po-seer y vender propiedad, forma parte integrante de sus derechos de libertad y propiedad, tal como están garantizados por la en-mienda décimocuarta. La corte está de acuerdo con esta proposi-ción general porque abarca un sano principio de derecho constitu-cional.’ ”
Inspirándose en los anteriores principios, no es posible desconocer la personalidad del demandante para acudir a los tribunales en demanda de justicia. El es un ciudadano que ba empleado su dinero en la compra .de un ómnibus para dedicarse a un negocio lícito acatando la ley existente en la actualidad y con la esperanza de continuar en el mismo, y él se vería enteramente privado de su ejercicio si la franquicia de que se trata queda en todo su vigor.
Decidido este extremo, veamos si el procedimiento de injunction escogido por el demandante es o no el apropiado.
*507La Comisión demandada fné creada por el Congreso de los Estados Unidos en 1917. La sección 38 de nuestra Ley Orgánica dice:
“Artículo 38.---Toda concesión de'franquicias, derechos y privi-legios de carácter público o cuasi público, será otorgada por una Comisión de Servicio Público, compuesta de los jefes de los depar-tamentos ejecutivos, el Contador, y dos comisionados que se elegirán, por los electores capacitados, en la primera elección general que habrá de celebrarse de acuerdo con esta Ley, y después en cada elección general subsiguiente. El término del cargo de dichos co-misionados electivos elegidos en la primera elección general, comen-zará el vigésimo octavo día después de dicha elección general, y el término del cargo de dichos comisionados electivos elegidos en cada elección general subsiguiente, comenzará el segundo día de enero siguiente a su elección; ellos servirán sus cargos durante cuatro años y hasta que sus sucesores sean electos y tomen posesión. Su remuneración será de $8 por cada día de asistencia a las sesiones de la comisión; pero en ningún caso recibirán más de $400 cada uno durante un solo año. Dicha comisión queda también autorizada, y así se le ordena, para desempeñar todas las funciones ejecutivas, referentes a corporaciones de servicio público, hasta ahora conferidas por ley al Consejo Ejecutivo. Las franquicias, derechos y privile-gios concedidos por la mencionada comisión no entrarán en vigor hasta que sean aprobados por el Gobernador, y deberán ser comuni-cados al Congreso, el cual se reserva por la presente la facultad de anularlos o modificarlos.
“No serán aplicables a Puerto Rico la Ley sobre comercio entre Estados y las varias enmiendas hechas o que se hagan a ella, las Leyes sobre aparatos de seguridad y las diferentes enmiendas hechas o que se hagan a las mismas, y la Ley del Congreso titulada 'Ley para enmendar una Ley titulada “Ley para regular el comercio,” aprobada en febrero 4 de 1887, y todas las leyes que la enmiendan, en el sentido de proveer para una valuación de las diferentes clases de bienes de los porteadores sujetos a dicha Ley, y para obtener informes concernientes a sus acciones, bonos y otros valores,’ apro-bada el 1 de marzo de 1913.
“La Asamblea Legislativa de Puerto Pico queda autorizada por la presente para decretar leyes relativas a la reglamentación de los precios, tarifas y servicio de los porteadores públicos por ferroca-rril en Puerto Pico, y la Comisión de Servicio Público creada por *508esta Ley tendrá facultad para poner en ejecución leyes de ese ca-rácter mediante reglamentación adecuada.”
Y en el propio año de 1917 la Legislatura de Puerto Rico aprobó la Ley No. 70, definiendo las compañías de servicio público y proveyendo lo necesario para su reglamentación; prescribiendo, definiendo, reglamentando y limitando sus derechos, facultades y debéres; prescribiendo y definiendo las facultades y deberes de la Comisión de Servicio Público y los de sus funcionarios; prescribiendo y reglamentando la práctica y el procedimiento ante dicha Comisión y en apela-ción, y para otros fines.
Es esa ley No. 70 una pieza legislativa amplia y com-pleta que comienza por definir cuáles son las corporaciones de servicio público y termina por regular la práctica y el procedimiento ante la comisión y en apelación. De acuerdo con su artículo 2, el demandante, en sí mismo, constituye una compañía de servicio público, porque son compañías de ser-vicio público, a los efectos de la ley, “las personas naturales o jurídicas que se dediquen en Puerto Rico a cualesquiera de los fines o negocios siguientes: (a) Transporte de per-sonas o carga utilizando en todo o en parte las vías marí-timas, fluviales o terrestres.” Y la White Star, otra.
De conformidad con las prescripciones de la misma ley, la franquicia otorgada a la White Star debió serlo mediante el procedimiento en ella establecido. Y parece lo lógico que para impugnarla se hubiera seguido el procedimiento también establecido en la propia ley, entablándose la correspondiente apelación ante la Corte de Distrito de San Juan.
“No se dictará injunction alguno modificando, suspen-diendo, deteniendo, o anulando ninguna orden de la Comisión o de un comisionado, excepto mediante previa notificación a la Comisión y después de causa justificada demostrada en una vista. La Corte de Distrito de San Juan, Sección Pri-mera, queda por la presente investida con jurisdicción ex-clusiva en todo Puerto Rico sobre todos los procedimientos de dicho injunction con sujeción a apelación para ante la *509Corte Suprema, según se ha expresado,” — dice el artículo 91 de la Ley No. 70, después de haber regulado en artículos anteriores el procedimiento -de la apelación.
Si se hubiera seguido el- procedimiento marcado por la propia ley y dentro del mismo se hubiera pedido la expedición del auto de injunction, la corte -de distrito hubiera tenido él beneficio de una copia de todos los procedimientos seguidos ante la Comisión y hubiera estado en mejores condiciones para impartir justicia.
Pero, dejando a un lado esta cuestión,, sin que ello quiera decir que resolvamos que no tiene razón la parte demandada al suscitarla, procederemos a estudiar las dos cuestiones verdaderamente fundamentales envueltas en el litigio, a saber: ¿Estaba debidamente constituida la Comisión cuando concedió la franquicia de que se trata? Si lo estaba, ¿tuvo facultades para concederla en la forma en que lo hizo?
 La Comisión tal cómo quedó organizada de acuerdo ■con las leyes citadas (artículo 38 del Acta Orgánica y Ley No. 70 de 1917) actuó el 9 de abril de 1927 concediendo la franquicia. Y el demandante sostiene que como para esa fecha ya estaba en todo su vigor- la ley del Congreso de los Estados Unidos “para enmendar y re-enactar los artículos 3, 20, 31, 33, 38 y 48 de la Ley de marzo 2, 1917, titulada ‘Ley para proveer un gobierno civil para Puerto Rico y para otros fines,’ tal como quedó enmendada por la ley aprobada en junio 7, 1924, y para insertar un nuevo artículo en dicha ley entre los artículos 5 y 6 de la misma que será designado como ‘5A’ de dicha ley,” aprobada el 4 de marzo de 1927 (44 United States Statutes At Large, Segunda Parte, 1418) y conocida generalmente por la Ley Butler, la dicha Comisión actuó sin poder alguno y la franquicia por ella concedida es nula por completo.
Es correcta la afirmación del demandante con respecto a las fechas de la concesión de la fr'anquicia y de la aproba-ción de la Ley Butler, y es cierto que la Comisión que actuó concediendo la franquicia fué la constituida con arreglo al *510Acta Orgánica de 1917 y a la Ley No. 70 a que nos hemos referido anteriormente.
A nuestro juicio, es de importancia decisiva decidir si la Ley Butler abolió la Comisión creada por el Acta Orgánica, como sostiene el. demandante, o meramente la reorganizó. ■ Conocemos su título. Parece conveniente transcribir la sección 38, tal como quedó por ella “enmendada y re-enac-tada. ” Es así: ■
“Artículo 38. — Toda franquicia, derecho, privilegio y concesión de carácter público o cuasi público; será otorgada por una Comisión de Servicio Público compuesta de un Comisionado de Servicio Pú-blico, que será Presidente de dicha Comisión, y dos comisionados aso-ciados nombrados por el Gobernador con el consejo y consentimiento del Senado. El Comisionado de Servicio Público será nombrado por un período de tres años y hasta que sea nombrado su sucesor y hu-biera éste tomado posesión de su cargo; y uno de dichos comisio-nados asociados, primeramente nombrados, desempeñará el cargo por un término de dos años y uno por el término de un año, y después cada uno de dichos comisionados asociados desempeñará el cargo por un período de tres años y hasta que su sucesor haya sido nom-brado y hubiera tomado posesión de su cargo; pisponiéndose, que los actuales comisionados electivos de la mencionada Comisión con-tinuarán en sus cargos hasta el vencimiento de sus términos, tal como se dispone actualmente por la ley, y junto con los tres miembros nombrados por el Gobernador formarán lá Comisión, según queda dicho, hasta la terminación del período de sus servicios y no des-pués. El sueldo del Comisionado será $6,000 por año. Este dedi-cará todo su tiempo a sus deberes como tal Comisionado. La com-pensación de los miembros asociados, tanto los elegidos como los de nombramiento, será 10 dólares por cada día de asistencia a las se-siones de la Comisión; pero en ningún caso recibirán más de $1,000 durante ningún año. Dicha Comisión queda facultada para desempeñar, y se le ordena que desempeñe, todas las funciones eje-cutivas relacionadas con las corporaciones de servicio público que hasta ahora se han conferido por lá ley • al Consejo Ejecutivo, y aquellos deberes y funciones adicionales que se confieran a dicha Comisión por la Asamblea Legislativa. Ninguna franquicia, dere-cho y privilegio que otorgare la mencionada Comisión tendrá efecto hasta que haya sido aprobado por el Gobernador y se hubiese in-*511formado al Congreso, el cual por la presente se reserva la facultad de anularlos o modificarlos.
“No serán aplicables a Puerto Eico la Ley sobre Comercio In-terestadual y las varias enmiendas hechas o que se hagan a ella; las leyes sobre aparatos de seguridad y las diferentes enmiendas hechas o que se hagan a las mismas; ni la Ley del Congreso titu-lada ‘Ley para regular el comercio,’ aprobada en febrero 4 de 1887, y todas las leyes que la enmienden en el sentido de proveer para una valuación de las diferentes clases de bienes de los portea-dores sujetos a dicha Ley, y para obtener informes concernientes a sus acciones, bonos y otros valores,’ aprobada el 1 de marzo de 1913.
“La Asamblea Legislativa de Puerto Eico queda autorizada por la presente para decretar leyes relativas a la reglamentación de los precios, tarifas y -servicios de todos los porteadores públicos en Puerto Eico, y la Comisión de .Servicio Público creada por esta Ley tendrá facultad para poner en ejecución las leyes de ese ca-rácter mediante reglamentación adecuada.”
A juzgar por el título de la ley y por el contenido de la enmienda, la Comisión no fué abolida, ni variada en sus propósitos de tal modo que pueda considerarse que la inten-ción del Congreso fué crear un organismo distinto del ante■rior. La Comisión fué reorganizada y nada más. En su informe en relación con la ley, el Senador Butler se expresó así: ■
“En la nueva organización el Presidente de la Comisión dedicará su tiempo exclusivamente al trabajo de la Comisión y recibirá una compensación ... Se cree que este arreglo será practicable y fá-cil de llevar a cabo, y que desaparecerán por completo las dificul-tades que surgen con la presente organización. No se ha hecho cambio de ninguna clase con respecto a los deberes y poderes de la Comisión. ’ ’
Según el artículo 38 tal como estaba redactado antes de la enmienda,* formaban parte de la Comisión los jefes de los departamentos ejecutivos del Gobierno y el Auditor insular con dos comisionados más elegidos por el Pueblo. La vida en Puerto Eico se va tornando cada vez más intensa. La experiencia demostró qué era imposible que funcionarios tan ocupados como los que dirigen la administración insular, *512pudieran actuar en una comisión de tanta importancia como la de servicio público. De ahí el cambio, que el Congreso en su sabiduría extendió también a los funcionarios elec-tivos, pero reconociendo a los ya elegidos todo el período para el cual recibieron el mandato de su pueblo.
No era posible esperar que el Gobernador seleccionara inmediatamente los nuevos miembros de la Comisión. Tal selección requería un cuidadoso estudio de su parte para proceder con acierto y el consejo y consentimiento del Senado. Asuntos complicados que se venían tramitando desde bacía tiempo se encontraban pendientes. Los dos miembros de la Comisión elegidos por el Pueblo continuarían, como se ha dicho, por unos dos años más en sus cargos, los otros miem-bros de la Comisión lo eran por razón de los cargos públicos que desempeñaban y continuarían desempeñando no obstante la enmienda de la ley. Bajo tales circunstancias la Comisión resolvió continuar actuando y decidir los asuntos que tenía pendientes, siendo uno de ellos el de la franquicia objeto de este pleito.
Nada dispone expresamente en contrario del curso seguido la Ley Butler. Ella se aprobó para ser incorporada en el Acta Orgánica, y creemos que está bien fundado el argu-mento de la parte apelada que sostiene que siendo ello así y rigiendo en su integridad la ley enmendada, era aplicable el artículo 56 que entre otras cosas dispone lo que sigue:
“Esta Ley regirá al ser aprobada; pero basta que sus disposi-ciones entren en vigor separadamente, según se provee antes en esta Ley, las correspondientes funciones legislativas y ejecutivas del Gobierno de Puerto Pico continuarán ejerciéndose y en com-pleta fuerza y efecto según ahora se dispone por ley.”
En el caso de Farrell vs. State, 24 Atl. Eep. 725, la Corte Suprema de New Jersey dijo que:
“Un estatuto que es enmendado debe ser interpretado desde ese momento, y en cuanto se refiere a los actos realizados posteriormente, como si siempre hubiera existido la enmienda, y la enmienda misma se convierte íntegramente en una parte del estatuto original al ex-*513tremo de que debe ser interpretada con vista de tal estatuto original según queda redactado después de haberse introducido las en-miendas, y las materias suprimidas por las enmiendas deben ser eli-minadas. ” '
La Ley de 1917 es la actual ley constitucional de Puerto Rico y parece justo, lógico y .apropiado aplicar el método por ella fijado para resolver el problema que surgió. No puede concebirse que la intención del Congreso fuera la de parar el funcionamiento de la Comisión creada por él mismo basta que los nuevos nombramientos fueran becbos. Tenía que existir un espacio de tiempo razonable para reorganizar el organismo y mientras la reorganización se efectuaba era lo natural y correcto que el organismo continuara actuando en la forma en que estaba constituido.
Ln relación con la reorganización de municipios que, como es sabido, son creaciones de la Legislatura como fué la Comi-sión la creación del Congreso, pueden encontrarse prece-dentes que sostienen la conclusión de qu.e la Comisión tenía derecho a continuar actuando basta que se hicieran los nuevos nombramientos. Parece conveniente decir, antes de citar al-gunos de dichos casos, que el tiempo que empleó el Gober-nador en nombrar los nuevos funcionarios no fué irrazonable. Creemos que sobre este extremo no hay cuestión suscitada por parte del demandante.
“La mera proclama de un gobernador cambiando la categoría de una ciudad de tercera clase a la de una de segunda,’’ — resolvió la Corte Suprema de Kansas en el caso de Stewart vs. Adams, 32 Pac. 123, — “no deja a la ciudad sin un gobierno municipal, y, necesariamente, basta que tomen posesión los funcionarios de la nueva ciudad como una ciudad de segunda clase, la antigua forma de gobierno y los antiguos funcionarios deben continuar. Campbell vs. Braden, 3 Pac. Rep. 542, 31 Kan. 754; Ritchie vs. City of South Topeka, 16 Pac. Rep. 332, 38 Kan. 370.”
T antes, en el caso de Ritchie vs. City of South Topeka, 16 Pac. Rep. 332, la propia corte había dicho y resuelto: *514* ‘ 4 Cuál era el status de la ciudad de South Topeka en esta época? Por la proclama del Gobernador de julio 4, 1886, ‘se declaró que era una ciudad de segunda clase, pero su gobierno municipal no fué organizado totalmente hasta algún tiempo después de esa fecha. En el caso de Campbell vs. Braden, 31 Kan. 754, 3 Pac. Rep. 542, esta corte sugiere que necesariamente se requiere tiempo para completar tal organización, y en este caso no podemos decir que hubiera una demora irrazonable. No estaría completa hasta que sus funcionarios, incluyendo los concejales, fueran electos. La prueba adecuada de esa elección sería el recuento de los votos por las autoridades competentes. No se hizo esto al momento de imponerse la contribución; y, por tanto, la ciudad de South Topeka en esta época funcionaba, en tanto en cuanto se refiere a sus funcionarios, como una ciudad de tercera clase. Es necesario que en todo tiempo haya alguna «lase de gobierno municipal, y la mera proclama de un go-bernador cambiando la categoría de una ciudad de tercera clase a la de una de segunda no la deja sin un gobierno .municipal y, necesariamente, hasta que los funcionarios mu-nicipales como ciudad de segunda clase tomasen posesión como tales, la antigua forma de gobierno y los antiguos funcionarios debían continuar en sus puestos. Oreemos que la ordenanza de que se trata era válida.”
No hay duda, pues, de que la Comisión tal como estaba constituida pudo actuar. Ahora bien, ¿tenía facultades para .otorgar la franquicia?
 Dos proposiciones abarca el problema. Se alega por el demandante que la Comisión, de acuerdo con los propios términos del artículo 38 del Acta Orgánica de 1917 tal como estaba redactada antes de la enmienda, sólo tenía facultades para regular el servicio de porteadores públicos por ferrocarril, y se sostiene además que aunque las tuviera para regular toda clase de porteadores, jamás esas facultades alcanzarían a conceder un monopolio como lo ha concedido por la franquicia.
*515Examinemos la proposición primera. Es cierto que por el artículo 38 del Acta Orgánica se confiere expresamente a la Asamblea Legislativa poder para decretar leyes relativas a la reglamentación de los precios, tarifas y servicio de los porteadores públicos por ferrocarril en Puerto Rico, y a la Comisión para poner en ejecución leyes de ese carácter me-diante reglamentación adecuada, pero a nuestro juicio tal disposición que aparece en el último párrafo del artículo, se adoptó como una consecuencia de lo dispuesto en el pá-rrafo anterior en relación con la no aplicabilidad en Puerto Rico de la Ley sobre comercio entre estados y sus enmien-das y las leyes sobre aparatos de seguridad a que se refiere el párrafo inmediatamente anterior.
Si se examina el comienzo, del artículo 38 se verá cuán amplio es. Prescribe que “Toda concesión de franquicias, derechos y privilegios de carácter público o cuasi público, será otorgada por una Comisión de Servicio Público ...” Y la Legislatura de Puerto Rico, que en este respecto tiene facultades similares a las de cualquier estado de la Unión con la única limitación de que sus leyes pueden ser anuladas por el Congreso, desde el propio año de 1917 aprobó la Ley No. 70 de que antes hemos hecho mención y por ella todas las compañías que actuaran como porteadores públicos en general fueron sometidas a la jurisdicción de la Comisión. Quizás sea conveniente citar el artículo 52 de la dicha Ley No. 70 que comienza así: “La Comisión tendrá poder para otorgar franquicias, derechos, privilegios o concesiones para fines públicos o cuasi-públicos incluyendo el derecho de usar o cruzar carreteras, caminos o cauces de agua públicos ...”
En el. caso de Kane vs. State of New Jersey, 242 U. S. 160, la Corte Suprema de los Estados Unidos dijo:
“Bu ausencia dé legislación nacional sobre la materia, la auto-"*[ ridad del estado para reglamentar el uso de sus carreteras por ve-[ báculos de motor que trafican en el comercio interestadual es apli-1 cable tanto a los que pasan a través del estado como a aquellos que trafican solamente dentro del mismo.”
*516No era necesaria, pues, la autorización especial del Con-greso. La facultad residía en la Legislatura a la cual el. Congreso, artículo 25 de la Ley Orgánica, le concedió todos los poderes legislativos locales en Puerto Rico, y lá Legis-latura pudo delegar sus poderes en la Comisión.
“El poder para hacer leyes está investido en la legislatura, se-gún las constituciones de todos los estados, y se ha creído que es muy dudoso que el departamento legislativo pueda delegar en cual-quier otro cuerpo o autoridad el poder para conceder franquicias, en vista de que el ejercicio de tal autoridad envuelve una alta con-fianza creada y conferida para beneficio de aquellos que la han con-cedido, y tal confianza se le confiere a la legislatura. Sin embargo, parece estar ya resuelto que las legislaturas de ios estados no sola-mente pueden ejercer su soberanía directamente, sino que pueden delegar cualquier parte de ella a cuerpos legislativos inferiores que a su juicio sea prudente nara, fines locales.” 12 R.C.L. 187.
La circunstancia de que al enmendarse el artículo 38 por la Ley Butler las palabras “porteadores públicos por ferro-carril” se sustituyeran por “todos los porteadores públicos,” no puede tener más alcance que el de desvanecer cualquier duda que pudiera,suscitarse. No creemos que tenga aplica-ción a este caso la máxima “ Expressio unius est exclusio alterius,” pues ya dijimos que el párrafo de que se trata tiene su explicación lógica como complemento del anterior. De todos modos, bien puede sostenerse que regía ya la en-mienda cuando actuó la Comisión, aunque estuviera cons-tituida en la forma en que lo estaba.
La segunda proposición es la que abarca el campo de investigación más amplio.
 La franquicia de que se trata concede a la "White Star el derecho exclusivo de transportar pasajeros en ómnibus entre San Juan, sus barrios y Río Piedras, usando como es consiguiente las calles y caminos públicos, mediante ciertas condiciones y sujeta al control de la Comisión. Para la fecha en que entraría plenamente en vigor la franquicia ya se habrían extinguido el certificado de necesidad y con-*517veniencia del demandante a que nos liemos referida-y la prórroga que se le concedió por la franquicia misma.
En la franquicia se proporciona al demandante el medio de vender su ómnibus. Se impone a la White Star el deber de comprarlo mediante una compensación razonable. Si sur-giere desavenencia en el precio, la Comisión actuaría, como árbitro. Esto no quiere decir que el demandante esté obli-gado a vender. El puede disponer de su propiedad en cual-quiera otra forma. Lo que quiere decir es que lá franquicia tuvo en cuenta todos los antecedentes y proveyó para decidir con respecto a todos los derechos envueltos en una forma equitativa.
Para los fines de este caso, puede aceptarse que la Comi-sión concedió el monopolio del servicio de transportación de pasajeros a la White Star. ¿Pudo hacerlo?
Cuando el Congreso de los Estados Unidos resolvió crear una Comisión de Servicio Público en Puerto Rico, lo hizo seguramente con el propósito de implantar en esta isla el moderno método de resolver las cuestiones relativas a las compañías de servicio público que venía funcionando desde hacía algún tiempo en muchos Estados de la Unión. Existen ciertos negocios que son o tienden a ser, por su propia naturaleza, monopolios. La comunidad sufría por los abusos que el ejercicio de tales monopolios implicaba: Se creyó que la verdadera solución consistía en que el Gobierno se hiciera cargo por sí mismo de la explotación de tales negocios. Sin embargo, la experiencia demostró que la solución era tam-bién muy arriesgada y entonces surgió la idea de crear ciertas comisiones que tuvieran la facultad de reglamentar, dirigir y controlar en su caso dichos negocios que continua-rían ejercidos por los ciudadanos bien personalmente o cons-tituidos en corporación.
Massachusetts fué el primer estado que adoptó esa forma de comisión. En el caso de Wells vs. Gas & Electric Light Comrs., 84 N. E. 101, la Corte Suprema de dicho estado:, se expresó así:
*518“En primer lugar, con respecto a este departamento de servi-cio público, hemos adoptado en este estado una reglamentación le-gislativa contra los malos efectos del monopolio antes que aceptar la competencia entre dos o más corporaciones, en aquellos casos en que la competencia ha de aumentar grandemente el costo total de llenar las necesidades del público y cause quizá otros serios incon-venientes ... 'El Estado, a través de esta autoridad, ha tomado control absoluto de estas corporaciones en todo lo que es necesario, a fin de evitar los abusos del monopolio . . . Respecto a estas cla-ses de servicio público, y bajo ciertas condiciones, muchos creen que la reglamentación por el Estado es mejor que la competencia.’’
Otros estados adoptaron leyes similares a la de Massachusetts, que las cortes interpretaron con toda amplitud a fin de que el pensamiento que les dió vida pudiera realizarse plenamente. Bastará citar lo dicho por la Corte Suprema de Wisconsin, en el caso de City of La Crosse vs. La Crosse Gas & Electric Co., 130 N. W. 530, 534:
“La empresa era grande. Se ha intervenido con pocas de mayor magnitud en nuestra historia legislativa. El resultado es un monumento significativo a la sabiduría legislativa. Es una mara-villa que tal situación complicada fuera resuelta por el derecho es-crito de tal suerte que venciera los ataques fructuosos que hasta entonces se habían hecho contra la validez de la ley ...”
Y así, a virtud del nuevo sistema, se van resolviendo las difíciles situaciones creadas especialmente en relación con el tráfico público, concediéndose franquicias mediante las cuales el negocio ha' sido puesto en manos de una sola direc-ción, bajo la inmediata inspección de la Comisión que repre-senta y debe esperarse que garantice' fielmente los intereses del pueblo.
La franquicia otorgada por la Comisión en este caso tuvo que serlo mediante una investigación de las condi-ciones existentes. No se alega en la demanda que tal inves-tigación dejara de practicarse. Y la conclusión a que la Comisión llegara no es por sí misma ilegal, injusta, inu-sitada o arbitraria. Fue ciertamente extrema, pero aparen-temente resulta la forma más lógica de resolver el problema *519en bien de la comunidad en general. Estaba dentro de las facultades de la Comisión y proporciona, como se ba dicho, un medio equitativo al demandante para resarcirse del valor de la propiedad que tenía invertida en el negocio.
Y hasta este punto es que debe y puede llegar el examen de la corte, especialmente tratándose como se trata de la concesión de un injunction preliminar, siguiendo el ca mino trazado por la Corte Suprema de los Estados Unidos en el caso de New York v. McCall, 245 U. S. 345, así:
“La corte de apelaciones de New York ba decidido que la Co-misión de Servicio Público fué creada para desempeñar la impor-tante misión de reglamentar los negocios de corporaciones públicas que la ley presume que la experiencia de los miembros de la Co-misión los habilita especialmente para tratar los problemas presen-tados al confrontarse con los deberes y actividades de tales corpo-raciones; que las cortes, al revisar las .decisiones de la Comisión, no tienen autoridad alguna para imponer su juicio al juicio de la Comisión, sino que están limitadas a determinar si la acción de la cual se querella fué caprichosa o arbitraria; o si cae claramente o no, dentro de las facultades de la Comisión, haber dictado la orden que en este caso se ataca. Esta interpretación de la ley de New York es terminante, 3^ la definición, así enunciada, del poder de las cortes de ese estado para revisar las decisiones de la Comisión de Servicio Público, basada, como está parcialmente, en la senten-cia dictada en el caso de Interstate Commerce Commission vs. Illinois R. R. Co., 215 U. S. 452, 470, difiere ligeramente, si es que en algo difiere, de la definición dada por este tribunal a su propia facultad para revisar las decisiones de cuerpos administrativos si-milares, a la cual hemos llegado en muchos casos en que tales deci-siones hemos tenido que analizar.
“El resultado de ésta y de decisiones similares es que si bien en casos como el presente esta corte se ha limitado a la cuestión federal envuelta y por lo tanto no ha tenido autoridad para substi-tuir su criterio por e-1 de una comisión administrativa sobre la pro-cedencia o improcedencia de la orden de que se quejan, y no ana-lizará o pesará la prueba que estuvo ante la comisión con el fin de. determinar si es preponderante en pro o en contra de la conclusión a que se ha llegado, sin embargo, hará el examen de los autos que sea necesario para determinar si el derecho constitucional que se *520álega, ha sido negado, como en el presente caso, si hubo una falta de vista o si' hubo una decisión arbitraria o caprichosa por parte de la comisión que violó la cláusula sobre debido proceso de ley contenida en la Constitución.
# & =& * * #
• ' “'Las corporaciones que dedican su propiedad a un uso- público no pueden elegir aquí y allá, sirviendo solamente a las porciones de territorio cubiertas por sus franquicias que sea provechoso servir, deteniendo el desarrollo de las otras porciones y dejando a sus habitantes sin el servicio que solamente esas corporaciones pueden rendir. Corregir esta inclinación a dar servicio allí donde sólo es lucrativo y a abandonarlo allí donde no lo es,"fué uno de los pro-pósitos importantes para los cuales estas comisiones administrativas, investidas de grandes poderes, surgieron a la vida, con una organi-zación y con unos deberes que las pusieron en condiciones de dar frente a problemas tales como el del caso presente; y opinamos de conformidad con la corte de apelaciones de New York al concluir que la decisión de la Comisión, de la cual se ha querellado, no fué arbitraria ni caprichosa sino que fué basada en evidencia tan subs-tancial, que aún suponiendo que las cortes no estuvieran de acuerdo con la Comisión en cuanto a la sabiduría de la orden, esas cortes no tendrían autoridad alguna para substituir su fallo por el de la Comisión en aquellos casos que ella estime razonables o prudentes.”
Para un' estudio más amplio de las cuestiones envueltas, véase el tomo 42 de Corpus Juris que acaba de recibirse en esta Isla. Dedica más de ochocientas páginas a “Motor Vehicles. ” Especialmente en las páginas 616, 620, 641, 643, 648, 650, 651, 656, 681, 684 y 710! pueden encontrarse abun-dantes citas en apoyo de los principios en que fundamos esta opinión.
Por virtud de todo lo expuesto, debe confirmarse la or-den apelada.